Per Curiam.

The chief ground of the application is that ws disposed of the case upon a point not raised in the court below nor discussed in its opinion. It was, however, called to the attention of counsel upon the argument before us, and was suggested by the facts in evidence.
The testimony which it is ■ claimed was overlooked would not alter the result.
The questions of law-involved arise upon facts peculiar to this case and do not appear to be of general interest, or to affect any other pending or probable litigation.
For these reasons and those assigned in Hand v. Rogers, ante page 364 and Lynch v. Sauer, ante page 362, the motion is denied, with $10 costs.
Present: Daly, P. J., Mo Adam and Bisohobt, JJ.
Motion denied, with $10 costs.